Citation Nr: 0707851	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving heart 
disease, including hypertension, claimed as resulting from or 
aggravated by treatment with Darvon at a VA medical facility 
in July 1970.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving a kidney 
disorder, claimed as aggravated by VA treatment/omission of 
treatment. 

3.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for a 
schizoid personality and/or migraine headaches.


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had approximately 4-months active military 
service stateside commencing in September 21, 1950.  He 
voluntarily agreed to a discharge due to a preexisting 
physical disability in February 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) 

In March 1997, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  In a 
February 1999, the Board, in pertinent part, denied the 
§ 1151 benefits appellate issues, but in September 2000, the 
Board vacated the decision due to a procedural due process 
deficiency.

In July 2000, the veteran testified during a hearing held 
before a Member of the Board in Washington, D.C. 

In March 2001, the case was remanded to the RO for additional 
evidentiary development.  In October 2003, the Board 
determined that the RO had not complied with the Remand 
directives and again remanded the case.

In June 2005, the Board issued a decision which denied the 
§ 1151 benefits appellate issues.  In October 2006, a Joint 
Motion for Remand (Joint Motion) was filed with the United 
States Court of Appeals for Veterans Claims (Court), 
requesting that the issues be remanded for additional 
development.  The next month, the Court issued an order which 
vacated the Board's October 2006 decision, and remanded the 
case to the Board for readjudication consistent with its 
order. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Appellant contends, in essence, that additional disability 
involving cardiovascular disease resulted from, or was 
aggravated by, treatment with Darvon at a VA medical facility 
in July 1970; and that additional disability involving a 
kidney disorder was aggravated by VA's withholding, between 
1992 and 1995, information from appellant about the existence 
of the kidney disorder. 

In the Joint Motion, it was noted that in a prior Remand, the 
Board had requested medical opinions that were to answer 
specific questions regarding the veteran's claims.  It was 
determined that the doctors did not fully comply with the 
terms of the Board decision.  See Stegall v. Brown, 11 Vet. 
App. 268 (1998).

In regard to the claim for § 1151 benefits for additional 
disability involving a cardiovascular disorder, it was 
pointed out that the doctor did not address the veteran's 
specific case (in which the veteran stated that he was 
prescribed more Darvon at VA than he had taken before and 
that he had a reaction to that dosage) and only discussed 
generically the fact that he had not seen adverse effects 
from the drug Darvon and that the Physician's Desk Reference 
did not mention any adverse cardiovascular effects from the 
drug.  

With respect to the claim for § 1151 benefits for additional 
disability involving a kidney disorder, it was pointed out 
that the doctor did not answer the question of whether VA 
treatment or omission of treatment permanently worsened any 
preexisting cardiovascular disability that may have been 
present.  It was noted that the veteran's actual claim of 
omission of treatment was that VA did not properly treat his 
kidney condition because VA did not inform him until August 
1995 of a kidney disorder which had been present since 
earlier years.  Therefore, further explanation is needed.  

In September 2006, the RO notified the veteran that new and 
material evidence had not been received for the claims of 
service connection for schizoid personality and migraine 
headaches.  In October 2006, the veteran through his 
representative indicated disagreement with the denials.  The 
RO has not issued a statement of the case (SOC).  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of § 1151 
benefits for additional disability 
involving heart disease, including 
hypertension, claimed as resulting from or 
aggravated by treatment with Darvon at a 
VA medical facility in July 1970, the 
RO/AMC should make arrangements with the 
Baltimore, Maryland, VA medical facility 
for the veteran's claims folder to be 
forwarded to the examiner who conducted 
the VA examination in April 2004 or, if 
unavailable, to another appropriate VA 
reviewer in order to review the claims 
folder.  In an addendum, the reviewer 
should review the record and express an 
opinion, including the degree of 
probability expressed in terms of is it at 
least as likely as not, regarding the 
following questions with specificity in 
regard to the veteran's case: (a) Was the 
treatment with Darvon provided by VA 
during July 1970 proper; (b) did such VA 
treatment cause any permanent additional 
disability involving cardiovascular 
disease, and if so, what is the additional 
disability; and (c) did such VA treatment 
permanently worsen any preexisting 
cardiovascular disability that may have 
been present (versus the continuance or 
"natural progression" of any preexisting 
cardiovascular disability)?  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.  The claims 
folder should be made available to the 
reviewer for review in conjunction with 
the addendum, and the reviewer should 
acknowledge such review in the report.  If 
the reviewer deems re-examination 
necessary, this should be done.

2.  With respect to the issue of § 1151 
benefits for additional disability 
involving a kidney disorder, claimed as 
aggravated by VA treatment/omission of 
treatment, the RO/AMC should make 
arrangements with the Baltimore, Maryland, 
VA medical facility for the veteran's 
claims folder to be forwarded to the 
examiner who conducted the VA examination 
in April 2004 or, if unavailable, to 
another appropriate VA reviewer in order 
to review the claims folder.  In an 
addendum, the reviewer should review the 
record and express an opinion, including 
the degree of probability expressed in 
terms of is it at least as likely as not, 
regarding the following questions with 
specificity in regard to the veteran's 
case: (a) Was the medical care provided by 
VA during the pertinent period in question 
properly administered, particularly with 
regard to the treatment and diagnosis of 
the appellant's kidney disorder, (b) in 
the event there was improper VA treatment 
or misdiagnosis, did it cause any 
permanent additional kidney disability, 
and if so, what is the additional 
disability; and (c) did VA treatment or 
omission of treatment permanently worsen 
any preexisting kidney disability that may 
have been present (versus the continuance 
or "natural progression" of any 
preexisting kidney disability)?  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.  The claims 
folder should be made available to the 
reviewer for review in conjunction with 
the addendum, and the reviewer should 
acknowledge such review in the report.  If 
the reviewer deems re-examination 
necessary, this should be done.

3.  The RO should issue a statement of the 
case (SOC) with respect to whether new and 
material evidence has been submitted for 
the claims of service connection for 
schizoid personality and migraine 
headaches.  The veteran is advised that 
timely substantive appeals will be 
necessary to perfect the appeal as to 
these claims to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeals 
are timely perfected, these issues are to 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC), 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




